Citation Nr: 9927860	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-46 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968 and from May 1969 to November 1971.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1994 the RO determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for PTSD.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in August 1986.

2.  Evidence received since the August 1986 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD bears directly and substantially upon the 
issue, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fully decide the merits of the claim.  

2.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

3.  The record does not establish that the veteran engaged in 
combat in service.  

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

5.  The medical evidence does not establish a clear diagnosis 
of PTSD.



CONCLUSIONS OF LAW

1.  Evidence received since the August 1986 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the August 1986 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for PTSD is reported below.

There were no complaints of, diagnosis of or treatment for 
any mental disorders included in the service medical records.  
No pertinent abnormalities were noted on the report of the 
separation examination conducted in August 1971.  

The service personnel records demonstrate that the veteran 
served in the Republic of Vietnam for 1 year, 1 month and 2 
days and was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He did not receive any awards or 
decorations indicative of participation in combat.  His 
military occupational specialty (MOS) was vehicle repairman.  

VA outpatient treatment and hospitalization records dated 
from April 1985 to March 1986 have been associated with the 
claims file.  Anti-social personality traits was included as 
a diagnosis on a hospitalization record dated in April 1985.  
Severe anxiety was diagnosed in September 1985.  A clinical 
record dated in February 1986 included the notation that one 
of the treatment goals for the veteran was to improve the 
veteran's PTSD problems.  

The report of a VA psychiatric examination was of record at 
the time of the September 1986 rating decision.  Stressors 
the veteran reported were being shot at while in the motor 
pool in May 1968 and witnessing the deaths of people 
(including one of his friends) during the Tet offensive in 
March 1968.  He did not remember the name of his friend.  He 
also reported experiencing flashbacks of "rockets hitting."  
The pertinent diagnosis was anxiety disorder including PTSD 
was highly unlikely.  

By rating decision dated in August 1986, the RO denied the 
claim of entitlement to service connection for PTSD.  The RO 
found that there were no findings in the evidence of record 
which would support service connection for PTSD.  The veteran 
was informed of the August 1986 rating decision and of his 
procedural and appellate rights via letter dated in September 
1986.  The veteran did not appeal the August 1986 rating 
decision which became final in September 1987.  

The evidence added to the record subsequent to the August 
1986 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is set out below.  

VA outpatient treatment and hospitalization records dated 
from January 1985 to August 1998 are of record.  The 
treatment records evidence diagnosis of and treatment for 
PTSD with the first diagnosis of the disorder occurring in 
July 1993.  

A March 1994 treatment record included the notation that the 
veteran reported witnessing dead bodies while serving in 
Vietnam.  It was further noted that the veteran had a history 
of being abused as a child.  PTSD was the diagnosis.  

On VA form 9 received at the RO in August 1996, the veteran 
reported he had experienced the following in-service 
stressors:  being fired at on three separate occasions during 
the 1968 Tet offensive.  Two of the attacks were by mortar 
and one attack was by a sniper while the veteran on temporary 
duty at Camp Red Ball outside of Cholon.  He further reported 
witnessing four dead bodies at Camp Red Ball.  One of the 
dead bodies popped up causing the veteran to vomit.  

The veteran failed to respond to RO correspondence in May and 
December 1998 requesting that he provide more detailed 
information referable to stressor exposure in Vietnam.

Criteria

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issue written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in August 1986.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the August 1986 rating 
decision discloses that PTSD was denied because such disorder 
had not been shown by the evidence then of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
August 1986 rating decision which denied the claim includes 
diagnoses of PTSD in VA outpatient treatment and 
hospitalization records made by competent medical 
professionals.  Only one of the clinical records which 
included a diagnosis of PTSD reported any stressors.  In 
March 1994, it was noted that the veteran had viewed dead 
bodies while in Vietnam which he found distressing.  The 
Board finds, based on the March 1994 record, that at least 
one clinical record has linked PTSD to the veteran's active 
duty.  

As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of in-
service stressors he was exposed to are presumed to be 
credible for determining whether new and material evidence 
has been submitted.

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record a diagnosis of PTSD which has been linked to active 
duty with the credibility of the reported in-service stressor 
presumed.  The evidence submitted bears directly and 
substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

Whether the claim of entitlement to 
service connection for PTSD is well-
grounded

The Board finds the claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.  




Included in the claims file are diagnoses of PTSD by 
competent medical professionals who have diagnosed the 
disorder and one record has based this diagnosis on an in-
service stressor reported by the veteran.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board finds the 
veteran's allegations of in-service stressors are not 
inherently incredible and are within the competence of the 
veteran to make.  Solely for the purpose of determining 
whether the claim of entitlement to PTSD is well grounded, 
the Board is presuming the credibility of the claimed in-
service stressors.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of a current diagnosis of PTSD which has 
been linked to the veteran's (presumed credible) experiences 
while on active duty in Vietnam, the Board finds the claim is 
well grounded.  

Entitlement to service connection for PTSD

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  




The claims file contains diagnoses of PTSD.  One of the 
clinical records included a stressor based on the veteran's 
Vietnam experiences.  The Board finds the doctor who arrived 
at this diagnosis of PTSD based his diagnosis on a stressor 
the veteran related from one of his tours of duty in Vietnam.  
Thus, the Board finds the record establishes the first and 
third elements required for a grant of service connection for 
PTSD.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His MOS was vehicle mechanic.  He was not 
awarded any combat decorations.  

The stressors which the veteran reported consisted of the 
following: being fired at on three separate occasions during 
the 1968 Tet offensive.  Two of the attacks were by mortar 
and one attack was by a sniper while the veteran on temporary 
duty at Camp Red Ball outside of Cholon.  He further reported 
witnessing four dead bodies at Camp Red Ball.  One of the 
dead bodies popped up causing the veteran to vomit.  He 
reported being shot at while in the motor pool in May 1968, 
and witnessing the deaths of people (including one of his 
friends) during the Tet offensive in March 1968.  He did not 
remember the name of his friend.  He also reported 
experiencing flashbacks of "rockets hitting."  The veteran 
did not supply any further information regarding the times, 
dates or locations of any of his claimed stressors, the units 
he was assigned to during the incidents, or the names of any 
servicemen who were involved in the alleged stressful events.  

The Board finds the veteran did not provide sufficient 
descriptive information to research any of his claimed 
stressors.  The Board notes that the veteran was requested in 
May and December 1998 to provide descriptive information by 
which the veteran's claimed in-service stressors could be 
verified.  The veteran did not respond to the requests to 
provide additional evidence regarding stressors.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
sufficient detail of the alleged incidents to justify further 
attempts at verification.

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  



In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own testimony, 
statements and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show that he 
worked as a mechanic during the Vietnam War.  He is without 
combat awards or citations.  There is no support in either 
military records or statements by third parties as to the 
occurrence of the alleged stressful events.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events 
is not supportable.  



The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.  

The claim of entitlement to service connection for PTSD is a 
well-grounded claim.  

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

